DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2020 and 02/15/2020 are  acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 1 “ and/or” which render the claim unclear. The word “or “  requires  at least one of the elements from the list (store, maintain, or shelter)  to be present.  The word “and” requires  all of the  listed elements to  be present.  Thus, Applicant should choose either “or” or “and” not both. Appropriate correction is required. Examiner considered storage of the robot device is required. 
Claim 3 recites “and/or” it is unclear both  “charging additional batteries and charging of the battery of the mobile robot”  required or  one of the two either  “the charging of the battery of the mobile robot”  or “ the charging additional batteries” required. Appropriate correction is required. Examiner considered charging the battery of the mobile robot is required. 
Claim 7 recites, “a communication 10terminal comprising at least one of: a display, a microphone, and/or a speaker configured for communication with third parties. It is unclear whether one of the listed elements or all of  the listed elements (display, microphone, speaker) are required. Appropriate correction is required. 
Claim 10 recites “and/or” in line 1. The word “or “  requires  one of the element from the list (store, maintain, or shelter) to be present. The word “and” requires  all of the  listed elements to  be present.  Thus, Applicant should choose either “or” or “and” not both. Appropriate correction is required. Examiner considered storage of the robot device is required. 
11. Claim 10 recites “any claim 1”. It is unclear the phrase “any claim 1”. Examiner considered this is typographical error and considered to refer “claim 1”. 
14. Claims 14 -21 are method claims and dependent  upon a “device claim”. It is improper the method claims to be dependent upon the device claims. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen et al. (US 2017/0100837), hereinafter Zevenbergen in view of  Crawford (US 4,397,115)
As to claim 1, Zevenbergen discloses in figures 1-6D, a storage device  [the warehouse (600) see ¶0086] configured to store, maintain, and/or shelter a mobile robot [robot (630): see ¶0086] , the storage device comprising: 
a housing  [the warehouse is the housing ] comprising an enclosed space configured to house at least one mobile robot [robot (630)] ; and 
a battery [battery exchange station (602); see ¶0086] station configured to swap a battery of the mobile robot; and a processing component [controller 150] ; and a communication component. [communication interface (604): see¶0086].
Zevenbergen does not disclose explicitly, a port located in the housing and configured to open to let the mobile robot enter or exit the enclosed space of the housing.
    Crawford discloses in figures 1-2,   a port [figure e1, element 11; overhead door] located in the housing and configured to open to let the mobile robot enter or exit the enclosed space of the housing [see Col.2, lines 36-41].
          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a door or port in Zevenbergen’s facility as taught by Crawford to secure the storage site against unauthorized person. 
        As to claim 2, Crawford discloses in figure 1, wherein the port is configured to open and close vertically or horizontally in a plane of the por [see Col. 2, lines 361-4].
       As to claim 3, Zevenbergen discloses in figure 1,  wherein the battery station is further configured to perform at least one of charging the battery of the mobile robot, and/or charging additional batteries [see ¶0086 and ¶0093].
As to claim 10, Zevenbergen discloses in figure 1, a mobile robot comprising a body comprising an item space; and a battery; and a robot processing component; and a robot communication component; and a server, wherein the server is configured to communicate with the storage device and with the mobile robot [see figure 1, and also server (150) is disclosed].
Claims 4, 11-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen in view of Crawford as applied to claim 1 above, and further in view of  Stevens et al. (US 2015/0205297), hereinafter Stevens.
       As to claim 14, Zevenbergen and Crawford disclose all of the claim limitations except, 
wherein the communication component is configured to communicate with the mobile robot and wherein the processing component is configured to open the port upon the communication component receiving a request from the mobile robot.
          Stevens discloses in figure 1, wherein the communication component is configured to communicate with the mobile robot and wherein the processing component is configured to open the port upon the communication component receiving a request from the mobile robot [noted that the port is the door and according to Stevens robot communication with a door to open and close; ¶0044-0046].
            It would  have been obvious to a person having ordinary skill in the art at the time the invention was made to use communication means in Zevenbergen’s robot to open and close the door  as taught by Stevens to secure the movement of the robot. 
          As to claim 11, Stevens discloses in figure 1, wherein the mobile robot is configured to request access to the storage device by using the robot communication component [see ¶0044-0046].
              As to claim 12,  Stevens disclose in figure 1, wherein the mobile robot is configured to perform at least one of communicate with the server to request access to the storage device and the server is configured to communicate with the storage device to request the storage device to open the port; and communicate with the storage device to request access and the storage device is configured to communicate with the server to authorize the request. [see ¶0044-0046]
Claims 5-8and 14-21  are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen in view of Crawford as applied to claim 1 above, and further in view of  Yamashina (US 2005/0174445), 
            As to claim 5, Zevenbergen and Crawford discloses all of the claim limitations except, at least one detection sensor located on the outside of the housing and configured to detect surroundings of the storage device.
                 Yamashina  discloses in figure 1,  at least one detection sensor located on the outside of the housing and configured to detect surroundings of the storage device [camera is used to monitor  [see ¶0046].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add security camera in Zevenbergen’s storage as taught by Yamashina to capture unauthorized activity or event in the storage device.
            As to claim 6, Yamashina discloses, comprising at least one diagnostic sensor located on the inside of the housing and configured to inspect at least one of: (i) the mobile robot, and/or (ii) the inside of the storage device [motion detector camera is disclosed].
            As to claim 7, Yamashina discloses , a display, a microphone, and/or a speaker configured for communication with third parties [camera is using display element].
           As to claim 8, Yamashina discloses, an identification component [the camera is used for identification means]
Claims 9 and 14-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen in view of Crawford as applied to claim 1 above, and further in view of Ekstrom et al. (US 4,581,566),  hereinafter Ekstrom. 
As to claim 9, Zevenbergen and Crawford discloses all of the claim limitations except, at least one calibration component configured to calibrate sensors of the mobile robot.
Ekstrom discloses in figures 1-2, least one calibration component configured to calibrate sensors of the mobile robot [see Col. 2, lines 60-67].
 It would have been obvious to a person having ordinary skill in the art the time the invention was made to use calibration device in the robot system of Zevenbergen as taught by Ekstrom to ensure proper operation of the robot device. 
Claims 13 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen in view of Crawford as applied to claim 1 above, and further in view of Stoeckel et al. (US 2017/0330138),  hereinafter Stoeckel. 
             As to claim 13, Zevenbergen and Crawford disclose all of the claim limitation except, wherein the storage device comprises an identification component wherein the mobile robot is configured to detect the identification component of the storage device.
          Stoeckel discloses, wherein the storage device comprises an identification component wherein the mobile robot is configured to detect the identification component of the storage device [see ¶0063].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use Identification means in Zevenbergen’s robot as taught by Stoeckel in order to accurately determine the storage device or component or shelf. 
       As to Claims 14-21, the method merely recites the steps of using the elements of the devices as disclosed above and since each element must be present to perform the steps, the method 
will be met during the normal operation of the apparatus described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859